IN THE SUPREME COURT OF THE STATE OF NEVADA


                KELLEY JONES,                                        No. 68192
                                        Appellant,
                                 VS.
                OCEAN II, LLC,
                                        Respondent.
                                                                              FILED
                                                                              MAR 0 4 2016
                                                                            TRADE K LINDEMAN
                                                                         CLERIF SUPREME COURT
                                       ORDER DISMISSING APPEAL           BY
                                                                               DEPUTY

                           This is an appeal from an order denying judicial review in a
                foreclosure mediation matter. On January 13, 2016, this court entered its
                order directing appellant to file and serve the opening brief and appendix
                by February 2, 2016, and informing appellant that failure to file the
                documents would result in the appeal being dismissed as abandoned.
                Appellant has not filed the documents; accordingly, we conclude that
                appellant has abandoned this appeal, and we
                            ORDER this appeal DISMISSED.




                cc: Hon. Kathleen E. Delaney, District Judge
                     John Walter Boyer, Settlement Judge
                     Peters and Associates, LLP
                     Law Offices of Les Zieve
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                   110-070b5